Carl Marshall, who was disbarred as an attorney in the courts of this state, filed a petition in the chancery *Page 537 
court of Hancock county, Mississippi, praying for reinstatement, and averring that he has been continuously a resident of the city of Bay St. Louis, in Hancock county, Mississippi, for more than thirty years; that on the 30th day of November, 1931, he was a practicing attorney in the courts of Mississippi, but on said date was disbarred by order of the Supreme Court of Mississippi. In re Marshall, 162 Miss. 364, 138 So. 298. He alleged that, since the date of his disbarment, he has not practiced, or attempted to practice, the profession of law in the courts of Mississippi, and that, at all times, and especially since the date of his disbarment, the petitioner's moral character has been above reproach, and he filed with his petition the affidavits of numerous credible persons acquainted with his character and reputation, marking same "Exhibit A," and asking that they be considered in connection with his petition.
It was further alleged that said petitioner has been sufficiently punished for anything he may have done in connection with said matter for which he was disbarred, and that his reinstatement will not be prejudicial to the interest of the courts, the bar, and the public, that, up to the time of his disbarment, the petitioner's sole means of support for himself, his wife, and three small children was the practice of law, and that since that date he has been unable to obtain any other employment, or source of support for his family, and that he is now without means.
It is further alleged that the petition for his reinstatement is filed and presented under House Bill 281, chapter 121, Laws of 1932, of the state of Mississippi; that, under said act, petitioner would introduce oral testimony of credible witnesses; that the presentment of this petition under said statute does not involve or bring into question the justice of the original decision of disbarment; that the petitioner bows to the judgment of said court, and assures the court, the bar, and the public, *Page 538 
that, if reinstated, petitioner will not create cause to regret his reinstatement, and avers that he has done all things necessary and has completely rehabilitated himself in all respects.
The petition was verified by the affidavit of said petitioner, who, upon oath, stated that all matters in the petition set forth were true and correct as therein averred. This petition was signed by seventy out of seventy-two attorneys then residing in the coast counties where the petitioner resides, and was accompanied by the affidavits of numerous lawyers, public officers, Protestant ministers, Catholic priests, and leading citizens of that section, and many in other parts of the state, which affidavits constitute a very voluminous record. There were approximately two thousand five hundred affidavits filed with the petition in the chancery court, which were in three or four different forms, but their general purport is that these affiants had known Marshall intimately, and that he had, prior to his disbarment, a splendid reputation as a lawyer and as a man that his integrity and ability were good, and that since his disbarment he had lived a moral and upright life, and that, in the opinion of the affiants, he was rehabilitated and worthy of being restored to practice law. Many of these affidavits set forth business connections in various capacities in which the parties had known Marshall, and the opportunities that they had for judging his fitness to be readmitted into the practice of law.
We assume that the purpose of filing this large number of affidavits, ex parte, to accompany the petition, was to satisfy the State Bar as well as the general public that Marshall's restoration to practice would not only not be harmful to the administration of justice, but would meet with the approval of that part of the bar who lived in proximity to petitioner.
The Board of Commissioners of the State Bar, however, in the exercise of their judgment and discretion, *Page 539 
saw proper to contest Marshall's readmission to practice law, and notice was given of the time and place of hearing before the chancellor. A large number of witnesses were introduced on behalf of the petitioner. The testimony of these witnesses conformed, in general, to the affidavits above referred to, and, on cross-examination they gave reasons somewhat varying for their belief. Most of them assumed that his disbarment by the Supreme Court was proper upon the record before the court, but that, since his disbarment, they averred that Marshall had so lived and conducted himself as to lead them to believe it would be safe to the public interest and the administration of justice for him to be readmitted to practice law, and that they would be willing to intrust him, if restored to practice, with the most important affairs of life as an attorney, having full faith and confidence in his uprightness and integrity.
Marshall himself testified in his own behalf, and stated that he had lived in Bay St. Louis, Hancock county, since 1906, and that on the 30th day of November, 1931, he was disbarred, and that, at the time he was testifying, he had no business; that, up to that time, November, 1931, he had maintained his law office in Gulfport, but retained his residence in Bay St. Louis; that his law office had been closed since his disbarment; that, after he was disbarred, he had some outstanding uncollected fees which he had collected, but that he had no income and no investments which would yield revenue sufficient to support himself and family, and that, at the time he was testifying he was bankrupt, having only twenty-five dollars in cash which he had borrowed; that his brother had furnished him some money prior to the date of his testimony, but he only had said amount at that time; that, since his disbarment, he had not held himself out or attempted to practice law. He further testified that he had a nervous breakdown due to mental strain and the worry and humiliation caused by his disbarment, *Page 540 
having spent slightly in excess of seven weeks in a hospital; that he treated the original order of disbarment as immediately operative and not affected by the suggestion of error, and considered that it would not be deferential to the court of last resort for him to practice in the nisi prius courts pending the termination of the suggestion of error. He further testified that since his disbarment his habits and character had been as nearly perfect as he could make them; that he was particularly careful to avoid every appearance of wrong; that he had no profession or business open to him except the profession of law, and has sought, in every way, to demonstrate his fitness to re-enter the practice of law, with an attitude of resigned fortitude towards it, and bowing to the decision of the court; that he was profoundly regretful that he had any connection with the matter for which he was disbarred; and that, if permitted to re-enter the practice of law, he would be unusually careful to avoid anything of that sort. He further testified that all of his life he had regarded the public welfare as of prime importance, and never in any way, criticized the opinion of the court, even in talking to a client who was, for the moment, disappointed in a decision; that he had tried to instill in clients a patriotic regard for the institutions of government, and that he made no exception when the decision was against him personally; that, in his opinion, a man who had so little regard for courts as to criticize merely because a decision was against his interests, was unfit to practice law; that he had never done that, and that, although he had heard other people do so, and while not criticizing them, he had condemned it in his own mind; that he had suffered indescribably as a result of his disbarment, and would "solemnly assure the court and these witnesses who have rendered such gratifying testimony for me, that they will never have cause to regret my reinstatement;" that he is forty-nine years of age, having a wife and three *Page 541 
children, aged twelve, nine, and two and one-half years; that he had not been admitted to practice law in any other state than Mississippi. He set forth in his testimony various clubs, etc., of which he had been a member, and the offices he had held. He further testified that, when he was elected to the state senate, he resigned his connection with all public service corporations, and returned his annual pass as attorney for a leading railroad system, as he thought that a man should not be a member of the Legislature and represent a public service corporation, and that he never rode on a pass during the whole time he was in the Legislature.
On cross-examination, Marshall was asked whether he was guilty or not of the things charged in his disbarment proceedings. This question was objected to by counsel for Marshall, which objection was sustained by the court. He was then asked if he was, at this time, willing to make full disclosure as to the sixty-two thousand dollars admitted by him to have been received from Craft; as to its disposition; what he received; what were his instructions relative to it; and the names of those to whom he paid it; and the directions, if any, given him by any one relative to its disposition and the names of the parties giving such directions.
Counsel for Marshall objected to this, and the court stated that the witness could answer the question with or without an explanation, and that the court was taking this course for the reason that the question involved a serious question of law; counsel for petitioner taking the position that it is not required and is not necessary to go into this matter as a condition to be reinstated; counsel representing the State Bar taking the opposite position. The court said that it "was not requiring the witness to answer that question, but leaves him free as an intelligent witness, to make such responses to the question as he may elect to make." To this Marshall answered: "I was not disbarred by the *Page 542 
Supreme Court of Mississippi for false swearing or perjury. That is a mistake that has gone through the questioning of counsel for the Bar Association, for the simple reason that I was not charged with perjury in the proceedings. I was disbarred by the Supreme Court for a technical or constructive blackmail, or extortion, in that the Supreme Court rejected as highly improbable, my testimony and that of my corroborating and supporting witnesses as to the explanation of the receipt and the disposition of the money. My regard for the propriety is too great for me to do other than bow to the decision of the court, whatever it is, or was, or however disastrously it affects me and those dependent upon me, and my friends." He further stated that the press of the country for two years had bombarded and assailed the credit and credibility of any and all persons, including himself, who might later take the witness stand and testify that the money was paid over to any other than one man; that one man, he averred, was acquitted by the Supreme Court and was practicing law, and that he would never attempt to enter the door by attacking the Supreme Court; that, if he should repudiate the testimony in a way that would be pleasing to those of opposite thought, it would be an embarrassment to the court and injure a man whose status had been established as a matter of adjudication, and would be an act of unspeakable treachery to his corroborating witnesses; that he had not a copper cent of the sixty-two thousand dollars; and that, as to the five thousand dollars fee, he regarded that as a legitimate fee at the time of taking it, and thought he was entitled to it. His full statement is too long for reproduction in this opinion, but he stated that he was unwilling to again go into the disbarment proceedings.
There were many witnesses introduced and cross-examined, such a vast army that counsel for the State Bar appealed to the court to limit the production of witnesses, *Page 543 
requesting that types be selected, and thereupon it was agreed that this be done, and witnesses were introduced to testify as to Carl Marshall's character, and they testified that his character for integrity and professional ability was good; that they had observed his character since the date of his disbarment, and that it had been above reproach; that, being acquainted with his general reputation and thinking it good, if the said Carl Marshall should be reinstated as a practicing attorney, they would intrust to him legal matters of the greatest moment; that, in their opinion, he has been sufficiently punished for whatever error he may have committed, and his reinstatement would not be, in any sense, injurious to the courts, the bar, or the public generally; and that the testimony of said witnesses on cross-examination would be substantially the same as that rendered by previous witnesses of their respective classes, and that all of the testimony should be subject to the objections made to the testimony of previous witnesses. The vast number of witnesses under the agreement, as set forth in the record, is too numerous to quote.
After hearing the testimony, the chancellor, after full deliberation, decided to reinstate Marshall to practice law, but postponed the date of his reinstatement until October 1, 1932.
The Harrison County Bar Association passed a resolution reciting the decision of the chancellor, and stating that they had the utmost confidence in the moral character, integrity, and general moral qualifications of said Carl Marshall to practice law in the courts of Mississippi.
The passing of this resolution, as we understand it, was for the purpose of informing the State Bar Commission that the Harrison County Bar Association approved the decree of the chancellor, and, while this resolution is set out in the record, we do not understand that it was designed to influence this court in its decision by the fact that the Harrison County Bar Association *Page 544 
was passing on Marshall's fitness to be reinstated as a practicing lawyer. The resolution does, however, bespeak the conviction of the members of that association, as to the soundness of the chancellor's decision on the facts produced in the evidence before him.
The State Bar Commission, however, deemed it to be for the best interest of the bar of the state, and acting within its rights under the law, saw proper to prosecute this appeal. We have no criticism to make of their act in so doing. It is a matter of wide public interest, and the commission felt that, whatever might be their views of the matter, the record ought to be reviewed by the Supreme Court which had passed the order of disbarment.
The brief for Carl Marshall was signed by sixty-seven attorneys, that is to say, all but two of the attorneys now practicing in the coast counties, and by long and intimate association they are in the best position to know him. Those attorneys, as shown by the testimony, received no fee for their services, and some of them had not even been reimbursed for expenses paid by them in the procuring of testimony and affidavits. After a full argument in the presentation of their case, the attorneys concluded their brief as follows: "We, the attorneys for the appellee here, and in the court below, solemnly and deliberately assume this role. We have confidence in our judgment of men; we know that we are loyal to the ideals of our profession. We have better knowledge of the appellee's character than have others; we and our own people will be affected directly and personally by his future status. With these considerations before us, and conscious of our responsibility, we solemnly vouch for his present moral character and his future conduct."
Among the attorneys signing this brief are most of the leading lawyers of that section, men noted for integrity, character, and learning. We take it that they were *Page 545 
acting in the sense of the high duty lawyers owe to the courts to maintain the respect due courts of justice and judicial officers; to employ, for the purpose of maintaining the causes confided to them, such means as are consistent with truth, and never seek to mislead by any artifice or false statement of law or fact.
The law recognizes the fact that men are, and may be, rehabilitated when they have yielded to temptation, when they have repented. Right living and good conduct may entitle a disbarred attorney to be reinstated to the high honors of his profession. Ex parte Redmond, 120 Miss. 536, 82 So. 513; 2 Thornton on Attorneys, 902; 6 C.J. 615, sec. 97; Re Hahn, 56 Cal.App. 702,206 P. 473; In re Davies, 93 Pa. 116, 39 Am. Rep. 729, and note; 95 Am. Dec. 344, note; 2 Am. St. Rep. 861, note; 48 A.L.R. 1236, note; Ann. Cas. 1912A, p. 813, note.
In Ex parte Redmond, 120 Miss. 536, 82 So. 513, supra, the application for reinstatement after being disbarred was made when there was no specific authority to reinstate, and the provisions of section 223, Code of 1906, among other things, provide that, if an attorney should be guilty of the offenses named therein, he should be stricken from the roll and disbarred and his license revoked by any court in which he practiced, and that such person should never afterward be permitted to act as an an attorney or counselor in any court in this state. From the opinion rendered in this case, the writer of this opinion dissented under the belief that the provisions of the statute prohibited Redmond's reinstatement, but the majority of the court construed the statute to hold that it did not have such effect, and that the power to reinstate a disbarred attorney existed. Of course, that construction was the law of the state, and every judge is bound by the decision regardless of his personal views.
Since that time the Legislature has recognized the soundness of the principle, and has provided definitely for the reinstatement of disbarred attorneys. Laws of *Page 546 
1932, c. 121. Of course the requirements for reinstatement are the same as for original admission to the bar, except that the court may require a greater degree of proof than in an original admission. The conduct required as to the character of an attorney is such as to evidence his fitness to discharge the powers and duties of an attorney, and a failure to possess these qualifications, or should the evidence show that he no longer possesses such a character, authorizes a disbarment. Likewise after being disbarred, he may rehabilitate himself and re-establish his moral character. Re Redmond, 156 Miss. 439,125 So. 833. We quote from a case note in 48 A.L.R., pages 1237-1239, the following which correctly summarizes the holding of those cases: In the case of In re Hahn, 56 Cal.App. 702, 206 P. 473, 474, an attorney was reinstated after being disbarred while a young man, where his petition showed that he had served in France during the World War and received an honorable discharge; his petition being supported by testimonials from lawyers and business men. In weighing evidence submitted in the testimonials, the court there said: "The fact that three lawyers of long experience at the bar and of unquestioned standing have appeared as counsel and personally urged that favorable action be taken upon the application is entitled to be given weight in resolving the question. Their appearance in this behalf carries with it the guaranty that they act not alone for the best interest of the applicant, but also in the interest of the bar at large."
In re Boone (C.C.). 90 F. 793, a disbarred attorney was reinstated in the federal circuit court of California, in which he had practiced for twenty years before his disbarment on a showing in his petition that he accepted the rules laid down in the opinion disbarring him, and promised to observe all the duties, and be faithful as an attorney, which petition was supported by a testimonial from two hundred members of the local bar. *Page 547 
In re Troy (R.I.), 118 A. 869, an attorney suspended for two years was reinstated on a showing that he had complied with the court's orders.
In re Simpson, 11 N.D. 526, 93 N.W. 918, an attorney was reinstated after his petition was investigated by a committee of the bar association, which recommended that he be reinstated, being also supported by testimonials from a number of bankers, lawyers, and business men.
It was held in re La Motte, 77 Cal. 733, 247 P. 524, 525, that a petitioner for reinstatement had sustained the burden of proving both moral and mental qualifications, and he was reinstated three years after his disbarment. In this case a committee of the bar association investigated the petitioner's "activities and conduct," and recommended to the court that he be reinstated.
In People ex rel., Colorado Bar Ass'n. v. Essington,32 Colo. 168, 74 P. 394, a disbarred attorney was reinstated where it appeared that he had served four years during the Civil War in the Union Army, that he had resided fifteen years in the state, and that his conduct was good except for the incident charged in the information.
A petition was granted In re Adriaans, 33 App. D.C. 203, reinstating the petitioner, where the petition alleged he was a member of the Supreme Court of the District, in good standing, and no charge of any kind was pending against him, and the bar association did not resist his application.
In re Weed, 30 Mont. 456, 77 P. 50, an attorney suspended for two years was reinstated at the expiration of that time when he presented a petition supported by practically the entire bar.
In re Treadwell, 114 Cal. 24, 45 P. 993, a disbarred attorney was reinstated where two members of the bar testified that, during the nine years which have elapsed since said Treadwell entered their employment, as aforesaid, *Page 548 
petitioners have reposed in him the most implicit confidence, and have given to him the management of matters of great importance, requiring the utmost care, secrecy, and good faith, and have intrusted to him large sums of money and property belonging to themselves and others; that their confidence in him has never been betrayed, and that they have always found him to be careful and trustworthy in the highest degree; that during all of said time, petitioners have had frequent social intercourse with said Treadwell and members of his family, and can and do truly certify to his good character as a husband and parent, and as a moral and upright citizen of this community; that the conduct of said Treadwell since the 1st day of January, 1887, has ever been such as to inspire confidence in his character, honor, and integrity, and to warrant this application to the court in his behalf; and it is their firm belief and opinion that he can be safely admitted to practice again, and intrusted with the affairs of clients.
And in re Harris, 88 N.J. Law, 18, 95 A. 761, where the court observed that partial restitution might be sufficient under the circumstances to justify the reinstatement of a disbarred attorney; and that its aim was to search the heart of the petitioner to determine his moral standard as shown by his conduct, the petition being supported by recommendations from the local bar association, it was held that the heretofore insuperable bar to the application had been removed.
In re Newell, 208 App. Div. 496, 203 N.Y.S. 677, an attorney was reinstated where his petition showed that he had obeyed the court's order and made an honest living; the petition being supported by a county bar association, and no one being opposed to his reinstatement.
A petitioner was reinstate in re Newton, 27 Mont. 184, 70 P. 510, 982, where it appeared he had become sober, had lived an upright, honorable life, and that, in *Page 549 
the estimation of his fellow citizens in the community in which he resided, and also of reputable member of the bar, he was a fit person to practice law.
And in re Morton, 75 Cal.App. 497, 243 P. 32, after seven years of clean living, a disbarred attorney was reinstated, it appearing that he enjoyed the confidence of the bench and bar; his petition being supported by letters from lawyers and judges, and the bar association, having notice, making no objection to his reinstatement.
The evidence in this case is overwhelming and undisputed that Carl Marshall, since his disbarment, has lived an exemplary life; that he had rehabilitated himself, and is now worthy of being reinstated. The evidence also shows that prior to his disbarment, excepting only the matter for which he was disbarred, his integrity and fidelity as a lawyer had never been in question, and he enjoyed the esteem of the citizens in his community. Of course, in reinstating a person who has been disbarred, in determining the question whether he possesses a good character, it is competent to look to his life prior to his disbarment; but the main question is whether, at the time he seeks reinstatement, he possesses the necessary character to guarantee the faithful discharge of his duties as a lawyer and an assistant in the administration of justice. Much depends upon the person's education and environment, and upon the character of the person disbarred previous to the commission of the offense. This will abundantly appear from the cases and case notes cited.
The men who testified to Marshall's fitness to be restored to practice law are men of the very highest standing in that section of the country; many of them being public officers, professional men, and lawyers and leaders in the social and business life. We feel sure they were sincere in their estimate of Marshall's character, and that they would not have testified as they did except that they were profoundly convinced that he was of *Page 550 
such character as would make him a safe person to be reinstated to the high honors of the legal profession.
What we have said does not, in any manner, impair our confidence in the soundess of the Supreme Court decision disbarring Marshall. Although his previous record is shown to be good, the offense for which he was disbarred was serious. The discipline of his disbarment was severe, and we believe that repentance and rehabilitation has been profound, thorough, sincere, and permanent. We did not disbar Marshall on the theory, as suggested in the brief for the appellee, that the court could not, under the law, inflict any milder penalty than disbarment. The offense was so serious and so calculated to result in public demoralization, if treated lightly, that we thought disbarment was the appropriate discipline to apply. We, of course, had in mind the law that an attorney could rehabilitate himself after being disbarred and be readmitted into the profession, but we thought that a severe penalty was better calculated to bring about a repentance and rehabilitation than if a milder penalty should be inflicted, and that he would not be reinstated unless the facts and circumstances, when the application was made, warranted the court in reinstating him. If he had been merely suspended, at the end of the suspension period, he could have resumed practice without sufficient rehabilitation and repentance.
As shown above, the testimony overwhelmingly shows that he had rehabiliated himself, and, in the opinion of the members of the bar of his section, and other leading citizens of this state, he is fully worthy of being reinstated.
In determining character, the opinion of the public, when settled and deliberate, is the highest evidence thereof. The usual method of proving character is by proving the general reputation of the party in the community in which he lives as to the traits of character involved in the inquiry. However, in cases where good *Page 551 
character is a qualification for employment, especially such as is affected with the public use or the public interest, the estimate of witnesses intimately acquainted with the person subject to the inquiry is receivable, for by constant and intimate association a person gains a better knowledge of another than is gained by only the general reputation. But, whether limited to the evidence of the reputation, or whether taken together, the proof in this case shows as fully as it is possible to show a repentant and rehabilitated person in the appellee, Carl Marshall.
It is urged in the brief for the appellant, however, that the evidence of repentance is insufficient, because Marshall refused to go into the matter involved in the disbarment trial. In other words, Marshall was placed in the dilemma, by the questions asked, of either challenging the sounduess of the disbarment decision, or admitting that he had willfully and corruptly committed perjury.
We do not think this test should be applied. Marshall testified, and so did his witnesses, that he had accepted the decision of the court as a final judgment; that he did not challenge, in any way, the decision of the court; that he had confidence and respect for the court as an institution, and he never criticised it, deeming it inconsistent with the high duty of an attorney, although such decision affected him personally very severely.
It has never been the policy of the law in this state, nor in the country from which we inherited our laws and institutions, to require a person to testify, in a civil or criminal case, so as to make out a criminal offense against himself. If Marshall had testified that his former evidence was false and corruptly given, or admitted that it was false with knowledge of the facts, he would have opened the doors of the penitentiary instead of the doors of reinstatement to practice law. Section 26 of the Constitution provides that "In all *Page 552 
criminal prosecutions the accused . . . shall not be compelled to give evidence against himself."
This is crystallized in the common law, as are the principles that a man shall not be compelled to furnish evidence which would convict him, and especially in a crime punishable with infamy; that is, with a term in the penitentiary.
The judgment of this court in the disbarment proceedings is final and conclusive. It needs no confirmation to give it truth and verity. Nothing that Marshall could say would strengthen the force of that judgment, nor impair its legal efficacy. It might be an explanation to people in doubt, and it might strengthen the faith of those who believe the judgment was right, but the legality of the judgment stands as insuperably true. We do not think it was essential to Marshall's rehabilitation and repentance that he make an admission that he committed perjury, or was guilty of deliberate blackmail in a former hearing. Courts, in deciding matters, consider the probability of the evidence and the character of the witnesses; and the credence given to the evidence by the triers of the facts turns, in the last analysis, upon the credibility and probability of the truth or falsity of the particular evidence.
Infallibility is not given to human beings or human institutions, but, when probability reaches that high degree of certainty that it excludes reasonable doubt, courts must act upon it, even where life itself is at stake.
If we have read the briefs for the commissioners of the State Bar with a correct understanding of the central contention therein, that contention is this, that, by the judgment of this court in the former proceeding, the court rejected Marshall's testimony as to the disposition made by him of the sixty-two thousand dollars, that in consequence this court adjudged him guilty of perjury, and that a perjurer should not be admitted or readmitted to the practice of law. Appellants did not so *Page 553 
bluntly state their position, but, stripping the excellent briefs filed by the appellants of their adornments, that is their contention. If this be a sound contention, then no attorney who has testified in a disbarment proceeding against him and whose testimony has been rejected by the court can ever be reinstated; but the books are filled with cases where the disbarred attorney has been reinstated although his testimony in the original disbarment case was rejected by the court. Many of the cases that we have already cited show that the law in the respect mentioned is not as contended for by appellants herein, and there are numerous other cases to the same effect contained in the cases and case notes referred to in this opinion.
What the courts pass upon in cases for reinstatement, and what we pass upon in this case, is the question whether the applicant, Marshall, has been sufficiently rehabilitated in conduct and character to be safely readmitted to practice law, and this question we must decide upon the record, as it exists before us at the time of the decision upon that question, and we have stated the overwhelming character of the evidence in Marshall's behalf on that issue.
The Bar Act, section 27, chapter 121, Laws of 1932, makes the circuit judge or chancellor of the county in which the party to be disbarred resides the exclusive custodian of original jurisdiction, to determine in the first instance, whether or not a party should be readmitted to practice after disbarment, and section 26 provides as follows:
"When any member of the Bar who has heretofore been, or who may hereafter be suspended or disbarred, and after a period of probation, suspension or disbarment, he wishes to be reinstated, he may present his petition for reinstatement to the Board of Commissioners and when said petition so presented is granted by said board through its written endorsement on said *Page 554 
petition then said disbarred or suspended member is authorized to file his petition in either the chancery or circuit court; or said suspended or disbarred member shall have the right to file a separate and independent petition seeking reinstatement before the chancellor or the circuit judge of the county of the residence of said suspended or disbarred member, and when petition in either case has been filed, a written notice shall be served the same as summonses are served, upon the secretary of the Mississippi State Bar, at least ten days before the hearing, notifying him that said proceedings have been instituted, whereupon the said secretary shall notify the Board of Commissioners, who shall attend the hearing or have a representative attend the hearing, for the purpose of representing the State Bar in such proceedings. If upon the hearing of said petition for reinstatement it is refused, the petitioner shall have the right of appeal to the Supreme Court of the state. If an order of reinstatement is entered, the State Bar shall have the right if it desires, likewise to appeal to the Supreme Court without bond, which said appeal shall be taken within sixty days from the date of such decree, and during the period of such appeal, the disbarred attorney shall be prohibited from engaging in the practice of law in the courts of the state. If the Supreme Court, on appeal by petitioner, refuses to affirm the reinstatement the disbarment member shall not present another petition for reinstatement for a period of twelve months from the date of the decision by the Supreme Court refusing to affirm.
"Provided, that in all disbarment and/or reinstatement proceedings in the chancery or circuit court, a record shall be made of all testimony, evidence and other proofs taken in such proceedings, and upon appeals in such proceedings from the chancery and/or circuit court to the Supreme Court, the record shall be made up and filed with the Supreme Court as in other cases. The *Page 555 
Supreme Court shall consider the evidence in the case, as disclosed by the record, and such other evidence as it may deem necessary for the administration of justice, and shall decide all questions of law and fact and render final judgment as to the disbarment, suspension and/or reinstatement, as the case may be. The rule that the Supreme Court will not reverse the judgment of the lower court on a question of fact unless it affirmatively appears upon the face of the record that the cause was decided contrary to the evidence shall not apply in cases arising under this act, but the Supreme Court shall be the final judge of the facts, and the judgment to be rendered thereon."
Under this act, the appeal is on the record, and the statute uses the term "affirm," clearly indicating that the review is on the record with a right in the Supreme Court to require additional evidence should it deem the same necessary to a just decision. In all cases provided by statute where the trial is to be de novo, the statute so provides in express terms. It is true that on appeal the court can review the findings of fact by the chancellor or circuit judge, and is not bound by the findings on conflicting evidence, but this does not prevent the presumption of rightfulness of the decisions from being indulged until the contrary appears from a consideration of the whole record, and it requires a majority of the judges of the Supreme Court to reverse a decision by the trial court. The Supreme Court may substitute its judgment for that of the trial court, but it requires a majority of the court to do this, regardless of whether the trial court granted or refused the application. This conclusion is strengthened by the provisions of section 3378, Code of 1930, in existence prior to the enactment of chapter 121, Laws 1932. The provisions of that section operate up to the extent of conflict with the new law. It is therefore manifest that the trial here is not de novo.
It is competent for the Legislature to confer exclusive *Page 556 
jurisdiction of disbarring or reinstating attorneys. They are admitted as officers or assistants in the administration of justice. The Legislature has the power to make many regulations and to enlarge or restrict proceedings in courts. Const. 1890, sections 33 and 103; State ex rel. Jones v. Laughlin, 73 Mo. 443; Winkelman v. People, 50 Ill. 449; Mattler v. Schaffner,53 Ind. 245; Morrison v. Snow, 26 Utah, 247, 72 P. 924; People v. Goodrich, 79 Ill. 148; In re Darrow, 175 Ind. 44, 92 N.E. 369; and in re Ebbs, 150 N.C. 44, 63 S.E. 190, 19 L.R.A. (N.S.) 892, 17 Ann. Cas. 592
The object of disbarment is not punishment, that being only an incident; but its object is to discipline the attorney and protect the public, and the requirements for reinstatement is rehabilitation, or a regaining of character evidencing worthiness to be reinstated.
A court, in such a proceeding, is not administering punishment; it is passing upon character. We do not believe it requires a long period to discipline and effect a rehabilitation of character. A firm resolve to live a correct life evidenced by outward manifestations sufficient to convince a reasonable mind clearly that the person has reformed is only required. In restoring a disbarred attorney, the principal question is whether that particular attorney would be safe to assist in administering justice, if readmitted; and the effect of his readmission upon the conduct of others, while important, is a subsidiary consideration. A man who has redeemed himself and become worthy to be readmitted should not be kept out of the profession to which, perhaps, he has devoted much of his life and means, because others might, possibly, be led thereby to do evil.
We hold a power of discipline over an attorney who is false to his duties. Reinstatement of an attorney who has been disciplined is, by no means, a surrender of this power. It may be asserted whenever it is required. *Page 557 
We believe the applicant here has realized that he is under the watchful eyes of both friends and foes; that he will have the counsel of his friends in the community in which he lives, and especially of those who have pledged themselves to establish his readmission.
The judgment of the court below, therefore, will be affirmed.
Affirmed.